TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00338-CV


Gulf Coast Coalition of Cities, Appellant

v.


Public Utility Commission of Texas, Appellee






DIRECT APPEAL FROM THE PUBLIC UTILITY COMMISSION OF TEXAS



O R D E R


	All of the parties in the following three appeals have requested that the appeals be
consolidated:  No. 03-04-00338-CV, Gulf Coast Coalition of Cities v. Public Utility Commission
of Texas; No. 03-04-00339-CV, Houston Council for Health and Education v. Public Utility
Commission of Texas; No. 03-04-00340-CV, State of Texas v. Public Utility Commission of Texas. 
The parties note that the three proceedings are direct appeals challenging the validity of an
amendment to a Public Utility Commission (PUC) competition rule.  See Tex. Util. Code Ann.
§ 39.001(e)-(f) (West Supp. 2004).  The rule amendment is PUC Project No. 29478, Proceeding to
Amend PUC Rule Relating to Valuation Panel in a True-Up Proceeding, Substantive Rule § 25.263f. 
The parties have asked that the appeals all be consolidated into one cause, with cause number 03-04-00338-CV being the surviving cause.  We grant the motion.  Cause numbers 03-04-00339-CV and 
03-04-00340-CV will be consolidated into cause number 03-04-00338-CV for all purposes.  Cause
number 03-04-00338-CV will now be styled, Gulf Coast Coalition of Cities, Houston Council for
Health and Education, and The State of Texas vs. Public Utility Commission of Texas.  The records
previously filed in causes 03-04-00339-CV and 03-04-00340-CV will now be filed in cause number
03-04-00338-CV.  All of the records were filed on the same day; accordingly, all appellant's briefs
are due on August 13, 2004.  Because there will be no further activity in causes 03-04-00339-CV
and 03-04-00340-CV, those two appeals will be dismissed in memorandum opinions.
	It is ordered August 5, 2004.


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith